Exhibit 99.2 Financial Report Results of Operations Three-month period ended September 30, 2013 compared to the three-month period ended September 30, 2012 During the three-month periods ended September 30, 2013 and 2012, we had an average of 51.0 and 47.1 vessels, respectively, in our fleet. In the three-month period ended September 30, 2013, we accepted delivery of the newbuild vessels Valiant and Valence with an aggregate TEU capacity of 17,654,the secondhand vessel X-Press Padma with a TEU capacity of 1,645, which was acquired pursuant to the Framework Agreement with York, and we sold the vessel MSC Antwerp, with a TEU capacity of 3,883. Furthermore, pursuant to the Framework Agreement with York, we signed shipbuilding contracts with a shipyard for the construction of two container vessels of about 9,000 TEU capacity, subject to upgrade. In the three-month period ended September 30, 2012, we accepted delivery of the secondhand vessels Stadt Luebeck and Messini with an aggregate TEU capacity of 3,536, and we sold the secondhand vessel Horizon for scrap with a TEU capacity of 1,068. In the three-month periods ended September 30, 2013 and 2012, our fleet ownership days totaled 4,696 and 4,337 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended September 30, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) % Vessels operating expenses ) ) % General and administrative expenses ) ) - - Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) - - Depreciation ) ) % Loss on sale/disposal of vessels ) ) % Foreign exchange losses ) ) - - Interest income - ) %) Interest and finance costs ) ) % Equity gain on investments - % Gain on derivative instruments % Net Income $ $ (Expressed in millions of U.S. dollars, except percentages) Three-month period ended September 30, Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % 1 Fleet operational data Three-month period ended September 30, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 4 2 (2 ) Voyage Revenue Voyage revenue increased by 16.0%, or $15.2million, to $110.1million during the three-month period ended September 30, 2013, from $94.9million during the three-month period ended September 30, 2012. This increase is mainly due to (i) revenue earned by the newbuild vessels delivered to us during the nine month period ended September 30, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended September 30, 2013, compared to the three-month period ended September 30, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the nine month period ended September 30, 2013. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 16.7%, or $16.3 million, to $114.1million during the three-month period ended September 30, 2013, from $97.8million during the three-month period ended September 30, 2012. This increase is mainly due to (i) revenue earned by the newbuild vessels delivered to us during the nine month period ended September 30, 2013; partly offset by (ii) decreased charter rates in certain of our vessels during the three-month period ended September 30, 2013, compared to the three-month period ended September 30, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the nine month period ended September 30, 2013. Voyage Expenses Voyage expenses decreased by 64.7% or $1.1million, to $0.6 million during the three-month period ended September 30, 2013, from $1.7million during the three-month period ended September 30, 2012. Voyage expenses mainly include (i) off-hire expenses of our fleet, mainly related to fuel consumption and (ii) third party commissions. The decrease during the three month period ended September 30, 2013, compared to the three month period ended September 30, 2012, is mainly attributable to the decreased off-hire expenses, mainly relating to bunkers consumption. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.8 million during the three month period ended September 30, 2013 and in the amount of $0.7 million during the three-month period ended September 30, 2012, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain/ (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 4.6%, or $1.3million, to $29.6million during the three-month period ended September 30, 2013, from $28.3million during the three-month period ended September 30, 2012. The increase was partly attributable to the increased ownership days of our fleet during the three-month period ended September 30, 2013 compared to the three-month period ended September 30, 2012. 2 General and Administrative Expenses General and administrative expenses were $1.0 million during the three-month period ended September 30, 2013 and for the three-month period ended September 30, 2012.General and administrative expenses for the three-month periods ended September 30, 2013 and 2012, include $0.25 million, respectively, for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 13.2%, or $0.5million, to $4.3million during the three-month period ended September 30, 2013, from $3.8million during the three-month period ended September 30, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the three month period ended September 30, 2013, compared to the three month period ended September 30, 2012. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $2.1 million for the three-month period ended September 30, 2013 and $2.1 million for the three-month period ended September 30, 2012. During the three-month periods ended September 30, 2013 and 2012, two vessels and four vessels, respectively, underwent their special survey. During the three-month period ended September 30, 2013, three vessels (one of which was in process as at June 30, 2013) completed their respective works. During the three-month period ended September 30, 2012, four vessels completed their respective works. Depreciation Depreciation expense increased by 16.7%, or $3.4million, to $23.7million during the three-month period ended September 30, 2013, from $20.3million during the three-month period ended September 30, 2012. The increase was mainly attributable to the depreciation expense charged for the six newbuilding vessels delivered to us during the nine month period ended September 30, 2013, partly offset by the depreciation expense not charged for the vessels sold for scrap during the nine month period ended September 30, 2013. Loss on Sale/Disposal of Vessels During the three-month period ended September 30, 2013, we recorded a loss of $5.9million from the sale of one vessel. During the three-month period ended September 30, 2012, we recorded a net loss of $5.6 million from the sale of the vessel Horizon (including the effect of the partial reversal of a provision recorded in 2011 for costs associated with the grounding of the vessel Rena). Foreign Exchange Losses Foreign exchange losses were $0.1 million during the three-month period ended September 30, 2013 and $0.1 million during the three-month period ended September 30, 2012. Interest Income Interest income decreased by 100.0% or $0.4 million, to nil during the three-month period ended September 30, 2013, from $0.4 million during the three month period ended September 30, 2012. The decrease is mainly attributable to the decreased average cash balance during the three month period ended September 30, 2013, compared to the three month period ended September 30, 2012. 3 Interest and Finance Costs Interest and finance costs increased by 16.3%, or $3.2million, to $22.8million during the three-month period ended September 30, 2013, from $19.6million during the three-month period ended September 30, 2012. The increase is mainly attributable to the increased interest expense charged to the consolidated income statement in relation with the loan facilities of the six newbuild vessels which were delivered to us during the nine month period ended September 30, 2013. Equity Gain on Investments The equity gain on investments of $0.3 million represents our share of the net earnings of five jointly owned ship-owning companies acquired pursuant to the Framework Agreement with York. We hold 49% of the capital stock of each ship-owning company. Gain on Derivative Instruments The fair value of our 27 interest rate derivative instruments which were outstanding as of September 30, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of September 30, 2013, the fair value of these 27 interest rate derivative instruments in aggregate amounted to a liability of $114.7million. Twenty-six of the 27 interest rate derivative instruments that were outstanding as at September 30, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Other Comprehensive Income” (“OCI”)”. For the three-month period ended September 30, 2013, a net gain of $1.8million has been included in “OCI” and a gain of $1.4million has been included in “Gain/ (loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended September 30, 2013. Cash Flows Three-month periods ended September 30, 2013 and 2012 Condensed cash flows Three-month period ended September 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by (Used in) Financing Activities $ ) $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended September 30, 2013, increased by $11.4million to $50.8million, compared to $39.4million for the three-month period ended September 30, 2012. The increase was primarily attributable to increased cash from operations of $16.4 million due to cash generated from the charters of the six newbuild vessels delivered to us during the nine month period ended September 30, 2013 and to decreased dry-docking payments of $2.5 million, partly offset by unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $3.3 million and increased payments for interest (including swap payments) of $4.3 million. 4 Net Cash Used in Investing Activities Net cash used in investing activities was $ 148.2million in the three-month period ended September 30, 2013, which consisted of (a) $158.4 million advance payments for the construction and purchase of three newbuild vessels, (b) $4.3 million in payments for the acquisition of one secondhand vessel, (c) $8.8 million in payments, pursuant to the Framework Agreement with York, to hold a 49% equity interest in jointly-owned companies, (d) $7.2 million net proceeds we received from the sale for scrap of MSC Antwerp and (e) $16.0 million received, pursuant to the Framework Agreement with York, for York’s 51% equity interest in the ship-owning companies which own the vessels Petalidi, Ensenada Express and X-Press Padma and for initial working capital for such ship-owning companies. Net cash used in investing activities was $55.3 million in the three-month period ended September 30, 2012, which consisted of (a) $39.9 million advance payments for the construction and purchase of four newbuild vessels, (b) $18.8 million in payments for the acquisition of two secondhand vessels and (c) $3.4 million we received from the sale of one vessel. Net Cash Provided By (Used In) Financing Activities Net cash provided by financing activities was $105.4million in the three-month period ended September 30, 2013, which mainly consisted of (a) $46.3million of indebtedness that we repaid, (b) $126.0 million we drew down from three of our credit facilities (c) $20.2 million we paid for dividends to our stockholders for the second quarter of 2013 and (d) $48.0 million net proceeds we received from our public offering in August 2013, of 2.0 million shares of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares, net of underwriting discounts and expenses incurred in the offering. Net cash used in financing activities was $8.6 million in the three month period ended September 30, 2012, which mainly consists of (a) $39.1 million of indebtedness that we repaid, (b) $41.9 million we drew down from three of our credit facilities, (c) $18.3 million we paid for dividends to our stockholders for the second quarter of the year 2012 Results of Operations Nine-month period ended September 30, 2013 compared to the nine-month period ended September 30, 2012 During the nine month periods ended September 30, 2013 and 2012, we had an average of 49.0 and 46.7 vessels, respectively, in our fleet. In the nine-month period ended September 30, 2013, we accepted delivery of the newbuild vessels MSC Athens, MSC Athos, Valor, Value, Valiant and Valence with an aggregate TEU capacity of 52,962, the secondhand vessel Venetiko with a TEU capacity of 5,928, the secondhand vessels Petalidi, Ensenada Express and X-Press Padma, which were acquired pursuant to the Framework Agreement with York, with an aggregate TEU capacity of 8,383, and we sold three vessels MSC Washington, MSC Austria and MSC Antwerp with an aggregate TEU capacity of 11,343. Furthermore, pursuant to the Framework Agreement with York, we signed shipbuilding contracts with a shipyard for the construction of two container vessels of about 9,000 TEU, subject to upgrade. In the nine-month period ended September 30, 2012, we accepted delivery of five secondhand vessels MSC Ulsan, Koroni, Kyparissia, Stadt Luebeck and Messini with an aggregate TEU capacity of 15,352 and we sold four vessels Gather, Gifted, Genius I and Horizon with an aggregate TEU capacity of 9,834. In the nine-month periods ended September 30, 2013 and 2012, our fleet ownership days totaled 13,373 and 12,789 days, respectively. Ownership days are the primary driver of voyage revenue and vessels operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. 5 (Expressed in millions of U.S. dollars, Nine-month period ended September 30, Percentage except percentages) 2012 2013 Change Change Voyage revenue $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) % Vessels operating expenses ) ) % General and administrative expenses ) ) % Management fees – related parties ) ) % Amortization of dry-docking and special survey costs ) ) % Depreciation ) ) % Gain/ (Loss) on sale/disposal of vessels ) % Foreign exchange gains - - Interest income ) %) Interest and finance costs ) ) ) %) Equity gain on investments - % Other ) % Gain/ (loss) on derivative instruments ) % Net Income $ $ (Expressed in millions of U.S. dollars, Nine-month period ended September 30, Percentage except percentages) Change Change Voyage revenue $ $ $ % Accrued charter revenue % Voyage revenue adjusted on a cash basis $ $ $ % Fleet operational data Nine-month period ended September 30, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 6 7 1 Voyage Revenue Voyage revenue increased by 3.7%, or $10.7million, to $301.7million during the nine-month period ended September 30, 2013, from $291.0million during the nine-month period ended September 30, 2012. The increase in Voyage revenue is mainly due to (i) the revenue earned by the six newbuild vessels delivered to us during the nine month period ended September 30, 2013; partly offset (ii) by decreased charter rates in certain of our vessels during the nine-month period ended September 30, 2013, compared to the nine-month period ended September 30, 2012, and (iii) revenues not earned by vessels which were sold for scrap during the nine month period ended September 30, 2013. 6 Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 5.9%, or $17.5million, to $312.4million during the nine-month period ended September 30, 2013, from $294.9million during the nine-month period ended September 30, 2012. The increase is attributable to the cash revenue earned by the six newbuild vessels delivered to us during the nine month period ended September 30, 2013; partly offset by cash revenue not earned from vessels disposed during the nine month period ended September 30, 2013. Voyage Expenses Voyage expenses decreased by 37.5%, or $1.5million, to $2.5million during the nine-month period ended September 30, 2013, from $4.0million during the nine-month period ended September 30, 2012. The decrease was primarily attributable to the decreased off-hire expenses of our fleet, mainly bunkers consumption and by the decreased third party commissions charged to us during the nine month period ended September 30, 2013, compared to the nine month period ended September 30, 2012. Voyage Expenses – related parties Voyage expenses – related parties increased by 4.5% or $0.1 to $2.3 million during the nine-month period ended September 30, 2013, from $2.2 million during the nine-month period ended September 30, 2012 and represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also includes the realized gain /(loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 1.4% or $1.2 million to $85.9 million during the nine-month period ended September 30, 2013, from $84.7 million during the nine-month period ended September 30, 2012. The increase was mainly attributable to the increased ownership days of our fleet during the nine-month period ended September 30, 2013 compared to the nine-month period ended September 30, 2012. General and Administrative Expenses General and administrative expenses increased by 6.5%, or $0.2million, to $3.3million during the nine-month period ended September 30, 2013, from $3.1million during the nine-month period ended September 30, 2012. Furthermore, General and administrative expenses for the nine-month periods ended September 30, 2013 and September 30, 2012, include $0.75 million, respectively, for the services of the Company’s officers in aggregate charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Management Fees – related parties Management fees paid to our managers increased by 7.9%, or $0.9million, to $12.3million during the nine-month period ended September 30, 2013, from $11.4million during the nine-month period ended September 30, 2012. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2013), as provided under our group management agreement and (ii) the increased average number of vessels during the nine month period ended September 30, 2013, compared to the nine month period ended September 30, 2012. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs for the nine-month periods ended September 30, 2013 and 2012, was $6.1 million and $6.0 million, respectively. During the nine-month periods ended September 30, 2013 and 2012, seven vessels and six vessels, respectively, underwent their special surveys. 7 Depreciation Depreciation expense increased by 8.3%, or $5.0million, to $65.2million during the nine-month period ended September 30, 2013, from $60.2million during the nine-month period ended September 30, 2012. The increase was primarily attributable to the depreciation expense charged for the six newbuild vessels delivered to us during the nine month period ended September 30, 2013. Gain/ (Loss) on Sale/Disposal of Vessels During the nine-month period ended September 30, 2013, we recorded a net gain of $0.5million from the sale of three vessels. During the nine-month period ended September 30, 2012, we recorded a net loss of $4.3 million mainly from the sale of four vessels (including the effect of the partial reversal of a provision recorded in 2011 for costs associated with the grounding of the vessel Rena). Foreign Exchange Gains Foreign exchange gains amounted to $0.2 million and $0.2 million during the nine-month periods ended September 30, 2013 and 2012, respectively. Interest Income During the nine-month period ended September 30, 2013, interest income decreased by 63.6%, or $0.7million, to $0.4million from $1.1million during the nine-month period ended September 30, 2012. Interest and Finance Costs Interest and finance costs decreased by 1.6%, or $0.9million, to $56.9 million during the nine-month period ended September 30, 2013, from $57.8million during the nine-month period ended September 30, 2012. The decrease is mainly attributable to (i) the capitalized interest in relation with our newbuilding program, (ii) the decreased commitment fees charged to us, partly offset by the increased interest expense charged to our consolidated income statement in relation with the loan facilities of the six newbuild vessels which were delivered to us during the nine month period ended September 30, 2013. Equity Gain on Investments The equity gain on investments of $0.3 million represents our share of the net earnings of five jointly owned ship-owning companies acquired pursuant to the Framework Agreement with York. We hold 49% of the capital stock of each ship-owning company. Gain/ (Loss) on Derivative Instruments The fair value of our 27 interest rate derivative instruments which were outstanding as of September 30, 2013, equates to the amount that would be paid by us or to us should those instruments be terminated. As of September 30, 2013, the fair value of these 27 interest rate derivative instruments in aggregate amounted to a liability of $114.7 million. Twenty-six of the 27 interest rate derivative instruments that were outstanding as at September 30, 2013, qualified for hedge accounting and the effective portion of the change in their fair value is recorded in “Other Comprehensive Income” (“OCI”). For the nine-month period ended September 30, 2013, a gain of $59.1million has been included in “OCI” and a gain of $7.0million has been included in “Gain/ (loss) on derivative instruments” in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the nine-month period ended September 30, 2013. 8 Cash Flows Nine-month periods ended September 30, 2013 and 2012 Condensed cash flows Nine-month periods ended September 30, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by Financing Activities $ $ Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the nine-month period ended September 30, 2013, increased by $5.5million to $128.9million, compared to $123.4million for the nine-month period ended September 30, 2012. The increase was primarily attributable to increased cash from operations of $17.5 million due to cash generated from the charters of the six newbuild vessels delivered to us during the nine month period ended September 30, 2013 and to decreased dry-docking payments of $2.7 million, partly offset by unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $15.0 million and increased payments for interest (including swap payments) of $2.8 million. Net Cash Used in Investing Activities Net cash used in investing activities was $513.1million in the nine-month period ended September 30, 2013, which consisted primarily of (a) $482.4 million advance payments for the construction and purchase of ten newbuild vessels, (b) $51.9 million in payments for the acquisition of four secondhand vessels, (c) $8.8 million in payments, pursuant to the Framework Agreement with York, to hold a 49% equity interest in jointly-owned companies, (d) $13.9 million net proceeds we received from the sale for scrap of MSC Antwerp and MSC Austria (including $0.6 million in payments for expenses related to the sale of MSC Washington)and (e) $16.0 million we received, pursuant with the Framework Agreement with York, for York’s 51% equity interest in the ship-owning companies of the vessels Petalidi, Ensenada Express and X-Press Padma and for initial working capital for such ship-owning companies. Net cash used in investing activities was $162.0million in the nine-month period ended September 30, 2012, which primarily consisted of (a) $109.0 million advance payments for the construction and purchase of seven newbuild vessels, (b) $73.7 million in payments for the acquisition of five secondhand vessels, and (c) $20.8 million we received from the sale of four vessels. Net Cash Provided By Financing Activities Net cash provided by financing activities was $237.3million in the nine-month period ended September 30, 2013, which mainly consisted of (a) $120.5million of indebtedness that we repaid, (b) $ 377.8 million we drew down from four of our credit facilities, (c) $60.6 million we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2012, and the first and second quarters of 2013 and (d) $48.0 million net proceeds we received from our public offering in August 2013 of 2.0 million shares of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Shares, net of underwriting discounts and expenses incurred in the offering. 9 Net cash provided by financing activities was $157.7million in the nine-month period ended September 30, 2012, which mainly consisted of (a) $129.3million of indebtedness that we repaid, (b) $241.2 million we drew down from five of our credit facilities, (c) $52.9 million, we paid for dividends to our stockholders for the fourth quarter of the year ended December 31, 2011, and the first and second quarters of 2012 and (d) $100.6 million net proceeds we received from our follow-on offering in March 2012, net of underwriting discounts and expenses incurred in the offering. Liquidity and Capital Expenditures Cash and cash equivalents As of September 30, 2013, we had a total cash liquidity of $ 175.1 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of October 23, 2013, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO MESSINI (*) Does not include three secondhand vessels acquired and two newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of October 23, 2013, we had outstanding commitments relating to our contracted newbuilds aggregating approximately $200.0 million payable in installments until the vessels are delivered. Conference Call details: On Thursday, October 24, 2013 at 8:30 a.m., EDT, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until November 25, 2013. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is: 10035479. 10 Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 38 years of history in the international shipping industry and a fleet of 60 containerships, with a total capacity in excess of 350,000 TEU, including six newbuild containerships on order. Five of our containerships, including two newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management LLC by vessel-owning joint venture entities in which we hold a 49% equity interest.The Company’s common stock and Series B Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE” and “CMRE PR B”, respectively. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison & Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com 11 Fleet List The tables below provide additional information, as of October 23, 2013, about our fleet of 60 containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC ATHENS MSC 10 years January 2023 7 MSC ATHOS MSC 10 years February 2023 8 VALOR Evergreen 7 years(i) April 2020(i) 9 VALUE Evergreen 7 years(i) April 2020(i) 10 VALIANT Evergreen 7 years(i) June 2020(i) 11 VALENCE Evergreen 7 years(i) July 2020(i) 12 NAVARINO 13 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 14 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 15 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 16 MSC METHONI MSC 10 years September 2021 17 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 18 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 19 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 20 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 21 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 22 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 23 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 24 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 25 VENETIKO (iii) PIL 1.0 year March 2014 26 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 27 MSC ROMANOS MSC 5.3 years November 2016 28 ZIM NEW YORK ZIM 13 years September 2015 29 ZIM SHANGHAI ZIM 13 years September 2015 30 ZIM PIRAEUS(iv) ZIM 10 years September 2015 31 OAKLAND EXPRESS Hapag Lloyd 8 years September2016 32 HALIFAX EXPRESS Hapag Lloyd 8 years October 2016 33 SINGAPORE EXPRESS Hapag Lloyd 8 years July2016 34 MSCMANDRAKI MSC 7.8 years August 2017 35 MSCMYKONOS MSC 8.2 years September2017 36 MSC ULSAN MSC 5.3 years March 2017 37 MSCKYOTO MSC 9.5 years September 2018 38 KORONI Evergreen 2 years April 2014 39 KYPARISSIA Evergreen 2 years May 2014 40 KARMEN Sea Consortium 1.7 years November 2013 41 MARINA Evergreen 1.8 years February 2014 42 KONSTANTINA Evergreen 1.0 year October 2013 43 AKRITAS Hapag Lloyd 4 years August2014 44 MSC CHALLENGER MSC 4.8 years July 2015 45 MESSINI Evergreen 1.5 years February 2014 46 MSC REUNION(v) MSC 6 years June2014 47 MSC NAMIBIA II(v) MSC 6.8 years July2014 48 MSC SIERRA II(v) MSC 5.7 years June2014 49 MSC PYLOS(v) MSC 3 years January 2014 50 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 51 PROSPER COSCO 1.0 year March 2014 52 ZAGORA MSC 3.7 years April 2015 53 PETALIDI(*) CMA CGM 1.0 years June 2014 54 STADT LUEBECK CMA CGM 1.7 years July 2014 12 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) Capacity (TEU) (16) 1 Hull S4024 Sungdong Shipbuilding Evergreen November 2013 2 H1068A Jiangnan Changxing MSC December 2013 3 H1069A Jiangnan Changxing MSC January 2014 4 H1070A Jiangnan Changxing MSC March 2014 5 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 6 NCP0114(*) Hanjin Subic Bay 4th Quarter 2015 Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between October 23, 2013 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on May 8, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 30, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on August 24, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on October 20, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on December 4, 2014 to $26,100 per day until the earliest redelivery date. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. We have agreed to defer payment of 30% of the daily charter rate under our charter agreements until December 31, 2013, which the charterer is required to pay to us no later than July 2015. The charterer has the option to terminate the charter by giving six months’ notice, in which case they will have to make a one-time payment which shall be the $6.9 million reduced proportionately by the amount of time by which the original 3-year extension period is shortened. This charter rate changes on May 9, 2014 to $15,000 per day until the earliest redelivery date. We have agreed to defer payment of 17.5% of the daily charter rate under our charter agreements until December 31, 2013, which the charterer is required to pay to us no later than July 2015. The charterer is required to pay approximately $5.0 million no later than July 2016, representing accrued charter hire, the payment of which was deferred during the period July 2009 to December 2012. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on July 27, 2014 to $8,225 per day until the earliest redelivery date. The charterer has a unilateral option to extend the charter of the vessel for a period of six months at a rate of $8,500 per day. Based on updated vessel specifications. Subject to upgrade. (i) Assumes exercise of Owners unilateral options to extend the charter of these vessels for two one year periods. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (iii) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months at a rate of $28,000 per day. (iv) The charterer has a unilateral option to extend the charter of the vessel for a period of 12 months +/-60 days at a rate of $27,500 per day. (v) Owners have a unilateral option to extend the charters of the vessels for an additional period of two years at market rate, to be defined annually, based on the closest category on the Contex index. (*)Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds a 49% equity interest in each of the vessel-owning entities. 13 COSTAMARE INC. Consolidated Statements of Income Nine-months ended September 30, Three-months ended September 30, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) REVENUES: Voyage revenue $ EXPENSES: Voyage expenses ) Voyage expenses – related parties ) Vessels' operating expenses ) General and administrative expenses ) Management fees - related parties ) Amortization of dry-docking and special survey costs ) Depreciation ) Gain/ (Loss) on sale/disposals of vessels ) ) ) Foreign exchange gains (losses) ) 32 Operating income $ OTHER INCOME (EXPENSES): Interest income $ 39 Interest and finance costs ) Equity gain on investments - - Other ) 8 (3
